IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA : No. 21 MM 2015
EX REL: MICHAEL J. PISKANIN(A/K/A :
MICHAEL JOHN PISKANIN, JR.),      :
                                  :
                Petitioner        :
                                  :
                                  :
           v.                     :
                                  :
                                  :
KELLY L. BANACH AND WILLIAM H.    :
PLATT AND JAMES B. MARTIN ESQ.    :
AND TAMMY FERGUSON, WARDEN,       :
                                  :
                Respondents       :


                                      ORDER




PER CURIAM

      AND NOW, this 9th day of March, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.

Furthermore, the Prothonotary is DIRECTED to strike the name of the jurist from the

caption.